COURT OF APPEALS
                                  SECOND DISTRICT OF TEXAS
                                       FORT WORTH

                                       NO. 02-14-00073-CV


In the Interest of K.S., C.S., and C.S,    §    From the 158th District Court of
the Children
                                           §    Denton County (2013-40079-362)

                                           §    August 7, 2014

                                           §    Opinion by Justice Gardner



                                          JUDGMENT

      This court has considered the record on appeal in this case and holds that there was no

error in the trial court’s judgment. It is ordered that the judgment of the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Anne Gardner___________
                                          Justice Anne Gardner